Order entered December 11, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-01382-CV

 IN RE TEXAS HEALTH RESOURCES AND LHP HOSPITAL GROUP, INC., Relators

                  Original Proceeding from the 59th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. CV-15-0119

                                           ORDER
                            Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY the emergency motion for temporary relief. We ORDER relator to bear the costs of

this original proceeding.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE